GKD/NOTICE OF ALLOWABILITY
Response Filed
	Applicant’s response, filed May 14, 2021, has been entered and made of record.  Accordingly, claims 7-12 are newly filed.

Claims Allowed
	Claims 7-12 are allowed.  

Reasons for Allowance
The following is a statement of reasons for allowance:  The prior art does not teach or fairly suggest the invention as recited in claims 7-12 of the instant reissue application.  Namely, the prior art does not teach a cardiovascular or intra-cranial pressure monitoring system comprising a surface acoustic wave device comprising an interdigitated transducer on the surface of a piezo-electric substrate that closes a sealed chamber, a reflector on the surface of the substrate, an antenna connected to the interdigitated transducer where over a sealed chamber in combination with the limitations set forth in claim 7, which provides a small implantable sensor that allows for wireless monitoring of physiological parameters.  White, U.S. Patent No. 5,129,262, teaches an ultrasonic sensor 20 comprised of a substrate 22 with two transducers 23 and 24 mounted on a membrane 22 that has a film 32 of piezoelectric material (see Figs. 1 and 2).  However, White teaches that Lamb waves are launched at launching transducer 23 and that the invention marks a departure from the use of surface acoustic wave devices and employs instead Lamb waves (see col. 3, lines 3-6 and col. 10, lines 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beverly M. Flanagan whose telephone number is (571)272-4766.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Reexamination Specialist Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Beverly M. Flanagan/			Conferees:  /GKD/ and /GAS/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993


/